Exhibit 10.50

RESTRUCTURING AGREEMENT

This Restructuring Agreement (this “Agreement”), dated as of December 21, 2010,
is made by and among West Receivable Services, Inc., a Delaware corporation
(“West”), TOGM, LLC, a Nebraska limited liability company ( “TOGM”) and West
Receivables Purchasing, LLC (the “Company”)(the Company, TOGM and West are
hereinafter collectively referred to as the “Parties” and each individually as a
“Party”).

RECITALS

WHEREAS, TOGM and West are parties to the Amended and Restated Operating
Agreement of West Receivable Purchasing, LLC, dated as of April 30, 2009 (the
“Existing Operating Agreement”);

WHEREAS, the Company and TOGM are parties to the Amended and Restated Credit
Agreement dated as of April 30, 2009 (the “Credit Agreement”) and the other Loan
Documents (as defined in the Credit Agreement); and

WHEREAS, this Agreement is being executed and delivered in order to, among other
things, specify the terms upon which the Parties shall memorialize termination
or amendment to the Credit Agreement, the other Loan Documents and the Existing
Operating Agreement and provide for the liquidation of the Company.

NOW, THEREFORE, in consideration of the covenants and agreements made herein,
the Parties agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

Section 1.1. Definitions. In this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1 and shall be equally
applicable to both the singular and plural forms.

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person.

“Agreement” has the meaning specified in the first paragraph of this Agreement.

“Amended Operating Agreement” means the Existing Operating Agreement, as amended
by Section 2.2 of this Agreement.

“Company” has the meaning specified in the first paragraph of this Agreement.

“Existing Operating Agreement” has the meaning specified in the recitals to this
Agreement.

“Interests” has the meaning specified in the Existing Operating Agreement.

“Party” or “Parties” each has the meaning specified in the first paragraph of
this Agreement.

“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
governmental agency, cooperative, association or other entity, and the heirs,
executors, administrators, legal representatives, successors and assigns of such
person, as the context may require.

“TOGM” has the meaning specified in the first paragraph of this Agreement.

“West” has the meaning specified in the first paragraph of this Agreement.



--------------------------------------------------------------------------------

Section 1.2. Interpretation. For purposes of this Agreement, (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” (ii) the word “or” is not exclusive and (iii) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(a) to Articles, Sections and Exhibits mean the Articles and Sections of, and
the Exhibits attached to, this Agreement; (b) to an agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (c) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Titles to Articles and headings of Sections are inserted
for convenience of reference only and shall not be deemed a part of or to affect
the meaning or interpretation of this Agreement. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Exhibits referred to herein shall be construed
with and as an integral part of this Agreement to the same extent as if they
were set forth verbatim herein.

ARTICLE II

RESTRUCTURING TRANSACTIONS

Section 2.1. Satisfaction of Borrowing; Termination of Agreements.

(a) TOGM confirms, in its capacity as lender under the Loan Documents, that all
of the Obligations (as defined in the Credit Agreement) have been satisfied in
full. TOGM further agrees that:

(i) all of the TOGM’s security interests in and liens on any and all properties
and assets of the Company, whether personal, real or mixed, tangible or
intangible, granted by or arising under the Loan Documents, are hereby, without
further action, released and discharged;

(ii) the Credit Agreement and the other Loan Documents are hereby, without
further action, terminated and of no further force or effect; and

(iii) the Company (or any of its agents, attorneys or other designees
(“Designees”), West or any agents, attorneys or other designees of West
(“Successor Designees”)) may prepare and file such UCC-3 termination statements
as the Company, West, (or any such Designees or Successor Designees) may
reasonably deem necessary or desirable in connection with the termination of the
security interests and liens set forth above, without the signature of TOGM.

(b) At the reasonable request of the Company, its Designee, West or any
Successor Designee, TOGM will execute such additional instruments and other
writings, and take such other action, as the Company, its Designee, West or any
Successor Designee may reasonably request to effect or evidence the satisfaction
of the Obligations, the termination of the effectiveness of the Credit
Agreement, the other Loan Documents or any other agreements, instruments or
other documents executed pursuant thereto.

Section 2.2. December Distribution; Amendment to Schedule A to the Operating
Agreement.

 

2



--------------------------------------------------------------------------------

(a) Pursuant to Section 4.1(a) of the Existing Operating Agreement, on or about
December 13, 2010, TOGM received a distribution from the Company. As a result of
such distribution, TOGM acknowledges that it has received the full amount of its
Initial Capital Return and Capital Contribution (in each case as defined in the
Existing Operating Agreement).

(b) TOGM and West hereby agree that Schedule A to the Existing Operating
Agreement is amended, effective as of 11:59 PM Eastern Time on December 31,
2010, to delete all references to TOGM and to change all percentage references
applicable to West to 100%.

(c) Each of the Parties acknowledges and agrees that notwithstanding any
provision of the Amended Operating Agreement to the contrary, neither TOGM nor
West shall be obligated to make any further capital contributions to the
Company.

Section 2.3. Liquidation and Dissolution. (a) TOGM and West agree that the
assets of the Company shall be liquidated, and the proceeds of such liquidation
shall be distributed to West in accordance with the terms of the Amended
Operating Agreement.

(b) Notwithstanding any other provision of the Amended Operating Agreement, West
is authorized to cause the Company to take such action as it may deem reasonable
or necessary in connection with the liquidation of the Company. At any time on
or after December 31, 2010, West may cause the Company to be dissolved without
further action or approval by TOGM.

(c) The Parties agree TOGM shall have no liability to the Company, West or any
other Person arising in connection with the liquidation of the Company completed
pursuant to this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TOGM

As an inducement to each of the other Parties hereto to enter into this
Agreement and to consummate the transactions contemplated hereby, TOGM
represents and warrants on behalf of itself to each of the other Parties hereto
as follows:

Section 3.1. Organization and Authority. This Agreement has been duly
authorized, executed and delivered by TOGM and is the legal, valid and binding
obligation of TOGM enforceable in accordance with its terms, except insofar as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and except
insofar as the availability of equitable remedies may be limited by applicable
law.

Section 3.2. Title. TOGM is the record and beneficial owner of, and has good
title to, the Interests as set forth on Schedule A to the Existing Operating
Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF WEST

As an inducement to each of the other Parties hereto to enter into this
Agreement and to consummate the transactions contemplated hereby, West hereby
represents and warrants to each of the other Parties hereto as follows:

Section 4.1. Authority. This Agreement has been duly authorized, executed and
delivered by West, and is the legal, valid and binding agreement of each of
West, enforceable in accordance with its terms, except insofar as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting creditors’ rights generally and except insofar as the
availability of equitable remedies may be limited by applicable law.

Section 4.2. Title. West is the record and beneficial owner of, and has good
title to the Interests as set forth on Schedule A to the Existing Operating
Agreement.

ARTICLE V

 

3



--------------------------------------------------------------------------------

MISCELLANEOUS

Section 5.1. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nebraska without regard
to its conflicts of law doctrine.

Section 5.2. Successors and Assigns. The rights and obligations of any Party
under this Agreement shall not be assignable by such Party hereto without the
prior written consent of the other Parties, except that any Party may assign its
rights and obligations hereunder to any of its Affiliates. This Agreement shall
be binding upon and inure to the benefit of the Parties and their successors and
permitted assigns.

Section 5.3. Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

Section 5.4. Entire Agreement. This Agreement constitutes the entire agreement
among the Parties and, together with the agreements attached as Exhibits hereto,
contain all of the agreements among such Parties with respect to the subject
matter hereof. This Agreement and Exhibits hereto supersede any and all other
agreements, either oral or written, between such Parties with respect to the
subject matter hereof except as noted above.

Section 5.5. Amendment. This Agreement may be amended only by a written
agreement executed by each of the Parties.

Section 5.6. Survival. All representations, warranties, covenants and
obligations contained in this Agreement shall survive the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby.

Section 5.7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 5.8. Expenses. Each Party hereto will pay all costs and expenses
incident to its negotiation and preparation of this Agreement and to its
performance and compliance with all agreements and conditions contained herein
on its part to be performed or complied with, including the fees, expenses and
disbursements of its counsel and accountants.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

WEST RECEIVABLE SERVICES, INC. By:  

/s/ Nancee R. Berger

Name:  

Nancee R. Berger

Title:  

Chief Operating Officer

TOGM, LLC By:   West Family Investments, LLC Its:   Manager By:  

/s/ Randy Rochman

Name:  

Randy Rochman

Title:  

CEO

WEST RECEIVABLES PURCHASING, LLC By:  

/s/ Nancee R. Berger

Name:  

Nancee R. Berger

Title:  

Manager